Case 2:19-cV-00501-DRH-GRB Document 1 Filed 01/25/19 Page 1 of 11 Page|D #: 1

UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF NEW YORK
-------------------------------------------- x civil Action No. C;): ici F'(;\//50 i
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 VACAT|ON FUND; VER|F|ED COMPLA|NT
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 PENS|ON FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 WELFARE FUND;
STEPHEN FLANAGAN, as Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 ANNU|TY FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 LABORERS'
EMPLOYER COOPERAT|VE AND EDUCAT|ONAL TRUST
FUND; STEPHEN FLANAGAN1 as a Trustee of the
GENERAL BU|LD|NG LABORERS' LOCAL 66 GREATER
NY LABORERS' EMPLOYER COOPERAT|VE AND
EDUCAT|ONAL TRUST FUND; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NG LABORERS'
LOCAL 66 TRA|N|NG PROGRA|V|; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NG LABORERS'
LOCAL 66 NEW YORK STATE HEALTH AND SAFETY
FUND; STEPHEN FLANAGAN, as Business Manager of
GENERAL BUlLD|NG LABORERS' LOCAL UN|ON NO. 66
of the LABORERS' |NTERNAT|ONAL UN|ON OF NORTl-l
AMER|CA, AFL-C|Ol
P|aintiffs,
-against-

STC SALES&SERV|CE LLC and RASHAWN LOWE SR.,

Defendants.
____________________________________________ X
Plaintiffs, complaining of the defendants, by their attorneys, LAVELLE LAW &

ASSOClATES, P.C., allege as follows:

i. This is an action by a fiduciary of 8 employee benefit plans to enforce the

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 2 of 11 Page|D #: 2

obligations of defendants to make contributions to these plans and permanently enjoin
their failure to make such contributions in the future and for interest, additional interest,
reasonable attorney's fees and costs of action. This is also an action by the chief
executive officer of a labor organization to obtain damages from the defendants
resulting from their breach of the collective bargaining agreement between the labor
organization and the defendants
jUR|SDiCT|ON AND VENUE

2. Thejurisdiction of this Court is invoked under the following statutes:

(a) § 502(a), (e), (f) and (g) and 4301 (a), (b) and (c) ofthe Empioyee Retirement
income Security Act of 1974 (ER|SA), (29 U.S.C. § 1132(a), (e), (f) and (g);

(b) § 301 Of the Taft~Hartiey Act (29 U.S.C. § 185);

(c) 28 U.S.C. § 1331 (federa| question); and

(d) 28 U.S.C. 1337 (civil actions arising under Act of Congress regulating

commerce).

3. Venue properly lies in this district under §§ 502(e)(2) of ERiSA and § 301

of the Taft-Hart|ey Act (29 U.S.C. § 185).
EM§
4. P|aintiff, STEPHEN FLANAGAN, as a Trustee of the Genera| Bui|ding

Laborers' Locai 66 Vacation Fund (Vacation Fund) and as a Trustee of the Genera|

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 3 of 11 Page|D #: 3

Building Laborers' Local 66 Pension Fund (Pension Fund) and as a Trustee of the Genera|
Building Laborers' Local 66 We|fare Fund (We|fare Fund) and as a Trustee ofthe General
Building Laborers' Local 66 Annuity Fund (Annuity Fund) and as a Trustee of the Genera|
Building Laborers' Local 66 Laborers' employer Cooperative and Educationa| Trust Fund
(LECET Fund) and as a Trustee of the Ceneral Building Laborers' Local 66 Greater NY
Laborers' employer Cooperative and Educationa| Trust Fund (Greater NY LECET Fund)
and as a Trustee of the Genera| Building Laborer's Local 66 Training Program (Training
Fund) and as aTrustee of the Genera| Building Laborers' Local 66 New Yorl< State Hea|th
and Safety Fund (NYS Hea|th and Safety Fund), is and was afiduciary within the meaning
of § 3(21) and 502 of ER|SA (29 U.S.C. §§ 1002(21) and 1132)) and brings this action in
his fiduciary capacity. The Vacation Fund and the Pension Fund and the We|fare Fund
and the Annuity Fund and the LECET Fund and the Greater NY LECET Fund and the
Training Fund and the NYS Hea|th and Safety Fund are employee benefit plans within the
meaning Of §§ 3(1), 3(2), 3(3) and § 502(€|)(1) of ER|SA (29 U.S.C. §§ 1002(1), 1002(2),
1002(3) and ii32(d)(i)), and multi-emp|oyer plans within the meaning of §§ 3(37) and
515 of ER|SA (29 U.S.C. §§ 1002(37) and 1145).

5. The Funds maintain their offices and are administered at 1600 Wait

Whitman Road, Me|vi||e, New York l i 747 and, as such, are and were at all times relevant

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 4 of 11 Page|D #: 4

hereto administered within this district within the meaning of § 502(e)(2) of ER|SA (29
U.S.C. § l 132(e)(2)).

6. Upon information and belief, at all times relevant hereto, the corporate
defendant has been a for»~profit domestic corporation, doing business in New Yorl<,
having their principal places of business at P.O. Box 1794, Bridgeton, Newjersey 08302,
and incorporated under the laws of the State of New Jersey, have been an employer
within the meaning of §§ 3(5) and 5154 of ER|SA (29 U.S.C. §§ 1002(5) and 1145) and
have been an employer in an industry affecting commerce within the meaning of § 30i
of the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, the individual defendant is and was an officer
and/or director and/or shareholder and/or agent of the corporate defendant and
therefore are and were an employer within the meaning of §§ 3(5) and 5154 of ER|SA
(29 U.S.C. §§ 1002(5) and 1145).

8. Upon information and belief, at all times relevant hereto, defendants have
been engaged in the building and construction industry as a contractor, within the
judicial district, to wit, Nassau and Suffol|< Counties, State of New York and are and have
been doing business in this district within the meaning of 28 U.S.C. § 1391.

9. Defendants executed a Collective Bargaining Agreement with General

Building Laborers' Local Union No. 66 with respect to which plaintiffs Funds are thirdm

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 5 of 11 Page|D #: 5

party beneficiaries. Said Agreernent incorporates by reference the terms of the
Agreements and Declarations of Trust of the Fringe Benefit Funds. Defendants thereby
agreed to comply with and be bound by all ofthe provisions of the collective bargaining
agreement and Agreements and Declarations of Trusts (hereinafter collectively
“Agreements"). Said Agreernents, inter alfa, provided for contributions by said
defendants to the Fringe Benefit Funds for each hour worked by participants employed
by said defendants. Said Agreements also provided for Dues Check-Off payable to the
General Building Laborers’ Local Union No. 66. for each hour worked by participants
employed by said defendants. At all times material hereto said contract was in full force
and effect.

iO. Pursuant to said Agreements, defendants employed persons who were
participants in the Fringe Benefit Funds within the meaning of § 3(7) of ER|SA (29 U.S.C.
§ 1002(7)), during the time said contract was in full force and effect.

ii. Upon information and belief, the defendants received funds which were
intended to be held in trust for fringe benefit funds for labor on the job site pursuant to
New York State Lien Law § 71 , said funds were wrongfully and fraudulently diverted, and,
as suchr the individual defendant is liable therefore.

12. Upon information and belief, the defendants knowingly participated in a

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 6 of 11 Page|D #: 6

fiduciary breach of ER|SA trust obligations and, as such, the individual defendant is liable

therefore.

13. Upon information and belief, the defendants conspired to divert ER|SA

funds for personal benefit and, as such, the individual defendant is liable therefore.

14. Upon information and belief, the defendants intermingled personal and

COl'pOI'B.t€ aSS€tS.

THE AGREEMENTS AND TRUSTS

15. Pursuant to the terms of the Agreements and Trusts, defendantsl
STC SALES&SERV|CE LLC and RASHAWN LOWE, SR. are required inter alia to:

(a) pay contributions to the Funds on behalf of its employees, at the
rates and times set forth in the Agreements;

(b) submit contribution reports to the Funds;

(c) permit and cooperate with the Funds in the conducting of audits of
its books and records; and

(d) in the event the contractor fails to timely pay required
contributions, it is obligated to pay

i. interest from the date such delinquent contributions were

due until the date of payment;

Case 2:19-cv-00501-DRH-GRB Document 1 Filed 01/25/19 Page 7 of 11 Page|D #: 7

ii. liquidated damages in an amount equal to the interest on
the delinquent contributions; and
iii. all costs and attorneys1 fees incurred by the Funds.
REMED|ES FOR BREACH OF OBL|GATION TO THE FUNDS

16. Pursuant to the terms of the Agreements and § 515 of ER|SA (29 U.S.C.
§1145), employers are required to pay contributions to the Funds in accordance with
the terms and conditions of the Agreements.

17. Fai|ure to make such payment or timely payment constitutes a violation
ofthe Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

18. The Agreements and § 502 of ER|SA (29 U.S.C. § 1132) all provide that
upon a finding of an employer violation as set forth above, the Funds shall be awarded
the unpaid contributions, plus interest on unpaid contributions, liquidated damages,
reasonable attorney's fees and costs ofthe action, and such other and legal or
equitable relief as the court deems appropriate

CLA|M FOR REL|EF

19. Plaintiff, STEPHEN FLANAGAN, as a Trustee of each of the Fringe Benefits
Fundsl repeats and realleges each and every allegation set forth in paragraphs 1
through 18.

20. Shop Steward Reports for the period from |Viarch 31 , 2014 through April

Case 2:19-cv-00501-DRH-GRB Document 1 Fiied 01/25/19 Page 8 of 11 PageiD #: 8

13, 2014 reveals that defendants have failed to make contributions to the Fringe

Benefit Trust Funds when due for the period from March 31, 2014 through Aprii

13, 2014 in the total amount due and owing in the amount of $12,439.68.

21. interest and liquidated damages on all of the aforementioned
delinquencies are accruing from the date due and continuing until payment is received
under § 502(g)(2) of ER|SA (29 U.S.C. § 1132(g)(2)).

22. Attorney's fees accrued in collection ofthe unpaid contributions are owed
as required by§ 502 (g)(2) of ER|SA (29 U.S.C. § 1132(g)(2)).

23. Defendants have been notified of the total amounts due and owing and
have failed to pay any of the fringe benefit contributions owed to the Funds in
contravention to the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

24. This claim for relief seeks a permanent injunction against defendants
pursuant to §§ 502(a)(3) and 502(g)(2)(E) of ER|SA (29 U.S.C. §§ 1 132(a)(3) and
1132(9)(2)(|5))-

25. Defendants have no meritorious defense to the claims for relief set forth in
the Compiaint, either in fact or in law and has simply sought to avoid payment ofthe
contributions owed by them to the fringe benefit funds or to delay payment thereof.

26. The fringe benefit funds have and will incur considerable nonrecoverable

expenses in pursuing unpaid contributions such as increased administrative overhead,

Case 2:19-cv-00501-DRH-GRB Document 1 Fiied 01/25/19 Page 9 of 11 PageiD #: 9

lost investment income, attorneys fees and other legal costs.

27. The nonrecoverabie expenses are ultimately borne by the participants,
pensioners and beneficiaries ofthe fringe benefit funds by way of reduced benefits and
this is inequitable.

28. Accordingly, defendants should be permanently enjoined from failing or
refusing to pay contributions to the fringe benefit funds in accordance With the terms
and conditions of Agreementsr ali in violation of § 515 of ER|SA (29 U.S.C. § 1145).

WHEREFORE, plaintiffs demand judgment in accordance with § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(9))2

$12,439.68 in delinquent contributions for the period from iViarch 31, 2014

through Apri| 13, 2014;

1. interest on the delinquent deficiency from the date due and owing through
date of entry ofjudgment as required by § 502(g)(2) of ER|SA (29 U.S.C. §
1132(9)(2));

2. Liquidated damages on the delinquent deficiency from the date due and
owing through date ofentry ofjudgment as required by § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(9)(2));

3. The attorney’s fees and costs incurred in the action as required by § 502

(g)(Z) Of ER|SA (29 U.S.C. § 1132(g)(2));

Case 2:19-cv-00501-DRH-GRB Document 1 Fiied 01/25/19 Page 10 of 11 PageiD #: 10

4. judgment, in accordance with § 502(g)(2)(E) of ER|SA (29 U.S.C. §
1 132(g)(2)(E))l permanently enjoining the defendants from failing or refusing
to pay contributions owed by them to the Fringe Benefit Funds and in
accordance with the Agreements in violation of § 515 of ER|SA (29 U.S.C.
1 145.)

5. For such other legal or equitable relief as this Court deems appropriate

Dated: Patchogue, New York
January;%}l, 2019

LAVELLE LAW & ASSOC| ES P.C.

By: WiLLiAM T. LAVELLE
Attorneys for Plaintiffs
LaVe|le Law 81 Associates, P.C.
57 East Main Street
Patchogue, New York 1 1772
(631) 475»0001

 

To: Defendants (F.R.C.P. 4)
United States District Court (F.R.C.P. 3)
Secretary of Labor - by Certified Mail (29 U.S.C. § 1132(h)
Secretary of Treasury - by Certified Mail (29 U.S.C. § 1 132(h)

Case 2:19-cv-00501-DRH-GRB Document 1 Fiied 01/25/19 Page 11 of 11 PageiD #: 11

VERlF|CA'f|ON

STATE OF NEW YOR|< )_
)ss.:
COUNTY OF SUFFOLK )

STF.PHEN FLANAGAN. being duly sworn deposes and says:

1. l am a Trustee of the GENERAL BU|LD|NG LABORERS' LOCAL 66 VACAT|ON
FUND, WELFARE FUND, PENS|ON FUND, ANNU|TY FUND, LECET FUND, GREATER NY LECF.'l`
FUND, TRA|NING PROGRAM AND NYS ifiEALTl-i AND SAFETY FUND. iam also the Buslnes$
Mana`ge'r of GENERA_L BU|LD|NG LABORERS' LOCAL UN|ON NO. 66 of the iNTERNA`i`lONAL.
UN|ON OF NORTH AMER|CA, AFL~»C|O.

2. i have read the foregoing complaint and the same are true to deponent's own

knowledge except as to those matters alleged to be on information and belief and as to

those mattersdeponent believes them to be true. The grounds ofdeponent's belief are

     
 

the records ofthe named Funds-and the Labor rga-izat o , which are €custody.

 

        

KSIE- EN

r-. NAGAN

Sworn to before me this

rev _,
023 dayof~);nu¢tiy,zoig
/

»"-¢.-

Notary Public-

 

ADAM L. GLASER
NOFAFN PUBLIC. SYATE UF NEW YURK
NU. 026L6347433
UiUN.lFlED lN SUFFGLK CDUNTY
MYCOMM£SS|ON EXP|RES SEPT. 6. 2020

 

 

 

